Title: From Alexander Hamilton to James Read, 5 June 1800
From: Hamilton, Alexander
To: Read, James (d. 1803)


          
            Sir,
            N York June 5th. 1800
          
          I have received your letter of the seventh of April—
          It was not my wish that you Should state the considerations relative to personal character which had induced the arrangement of relative rank as proposed for your regiment, but merely the several principles which had guided in the decision—Your replies however would be perfectly satisfactory, and induce lead me to my sanction to the arrangement, but, under the existing state of things, I do not think it advisable to enter into the measure—
           Col. Read—
        